Title: To Alexander Hamilton from William Seton, 11 February 1794
From: Seton, William
To: Hamilton, Alexander



New York 11 Feby 1794
My Dear sir

Not wishing to infringe upon one moment of your time during the arduous & busy scene you have been engaged in, I have till now delayed my communications respecting my operations for Mr. Church.
On the 17th of December I purchased for him 9 Shares of U S. Bank Stock @ 13 ⅌ Cent and 12 Shares at 13½ ⅌ Cent—on the 20th of that month I further purchased 5 Shares @ 13 ⅌ Cent & 5 Shares at 13¼ ⅌ Cent in all Thirty one Shares which cost with the Brokers Commission Dollr. 14076. ¹⁰⁄₁₀₀. I drew Bills upon him at the same time for £3050. Stg which I sold at 5 ⅌ Cent above par making Dollr. 14233. ³²⁄₁₀₀. I have since received the Dividend upon these Shares which make Doll. 480. ⁵⁰⁄₁₀₀ more to the credit of Mr. Church. The 31 Shares have since been transferd in his Name, but I have not taken out the Certificates, as in your instructions you do not mention that I should. After I had made these purchases, it was the opinion of all the Brokers that when the Bank was open for transfers the price would fall more than in proportion to the Dividend, I therefore suspended my operations & wrote Mr. Church so—but the event has proved I did wrong, for they have since been as high as 15. & never less than 13, at which to 13½ they now remain—and the Exchange from 5 to 6 ⅌ Cent above par. As there is no appearance of a fall in either, I wish to know your opinion whether I had not better proceed to purchase immediately till I shall compleat the quantity wanted; there is a Vessel will sail for Falmouth the 16 or 17th. by which opportunity I could wish to advise Mr. Church of my intentions.

I am with the sincerest esteem & respect   Dear sir   Your Obliged Obed Hubl Ser

Wm Seton
Alexr. Hamilton Esqr.

